Title: Enclosure: Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard to William Short, 3 June 1791
From: Willink, Wilhem,Willink, Jan,Van Staphorst, Jacob,Van Staphorst, Nicholaas,Hubbard, Nicholas
To: Short, William


Amsterdam 3 June 1791
Sir
In reply to your respected favor of 26 Ultimo, We acquaint you, that the Order You purpose giving us to pay One Million of Florins unto the Director-General of the Finances of France, shall be punctually complied with, in the Mode that Minister will desire.
All the Bonds of the Loan of March last are now delivered; And We do not doubt, We should be able in the present Moment, to procure a New Loan for the United States, at the usual rate of Interest.
But, having cherished the Idea, of improving the present favorable Circumstances of the United States and their consequent growing Credit, to operate a Reduction of Interest on their future Loans, and exerted ourselves to accomplish it, We have the pleasure to see our Efforts so far succeed, as that the actual Price of their Bonds is Three Quarters to One per Cent above par, with the probability of going still higher; so that if the Proposal for a New Loan was postponed for Two, Three or Four Months, and no unfavorable Events should intervene, We have good ground to flatter ourselves, We might obtain the next Loan to an Amount not exceeding Three Million of Florins, at the rate of Four and an half per Cent Interest per Annum: To effect it, an Augmentation of One per Cent in the Charges would be necessary; but this is an Object of no Moment, compared with the annual saving of One half per Cent on the Interest, and the honor accruing from such an Increase of Credit and Confidence.
We shall take care to advise you, when We think a Loan at 4½ per Cent, might be offered to our Undertakers, with the probability of succeeding; And in the mean time We hold ourselves ready, for the execution of what you may judge most conducive to the Interest and Conveniency of the United-States.

We are respectfully   Sir   Your most obedient and very humble servants
Wilhem & Jan WillinkN. & J. Van Staphorst & Hubbard
Willm. Short Esqr.
